Case 3:17-cv-00602-RGJ-CHL Document 97 Filed 05/19/21 Page 1 of 5 PageID #: 786




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION
                         CIVIL ACTION NO. 3:17-CV-00602-RGJ-CHL


 MELISSA MIDDLETON ,                                                                    Plaintiff,

 v.

 SELECTRUCKS OF AMERICA, LLC, et al.,                                               Defendants.

                            MEMORANDUM OPINION AND ORDER

           Before the Court is a motion to enforce the subpoena duces tecum served on non-party

 Priced Right Custom Motorsports, LLC by Defendant SelecTrucks of America, LLC

 (Defendant”). (DN 80.) Plaintiff Melissa Middleton (“Plaintiff”) filed a response (DN 83), to

 which Defendant filed a reply (DN 85). Therefore, the motion is ripe for review.

      I.      BACKGROUND

           On December 9, 2020, Defendant issued a subpoena duces tecum to Priced Right Custom

 Motorsports, LLC (“Priced Right”). (DN 65.) Priced Right is an inactive Kentucky limited

 liability company for which Plaintiff was the registered agent from 2014 until it formally

 dissolved in 2018. (DN 83, at PageID # 714.) Defendant first learned of Priced Right in

 November 2020 through Plaintiff’s response to Defendant’s Interrogatory No. 6, which

 requested Plaintiff’s employment history. (DN 80, at PageID # 658.) Defendant’s subpoena

 requests Priced Right to disclose: (1) all documents related to Plaintiff; (2) any business records

 related to Plaintiff’s status a an LLC member; (3) any business records related to Plaintiff’s

 income as an LLC member; (4) copies of Plaintiff’s “personnel file, payroll records, wage

 statements, record of hours worked, W-2 and job description(s)”; (5) copies of the LLC’s

 operating agreements; (6) any tax returns and related tax documents for the LLC; and (7) “all
Case 3:17-cv-00602-RGJ-CHL Document 97 Filed 05/19/21 Page 2 of 5 PageID #: 787




 financial statements, net worth statements, or loan applications” for the LLC. (DN 65-1, at

 PageID # 621.)

        On December 28, 2020, Plaintiff, in her capacity as Priced Right’s registered agent, sent a

 letter to Defendant objecting to the subpoena on grounds of insufficiency of service, the amount

 of time allotted to comply, and that compliance would subject her to annoyance, embarrassment,

 oppression, and undue burden or expense. (DN 80-3, at PageID # 686-87.) On January 4, 2021,

 the Court held a telephonic status conference during which the Parties agreed to continue

 conferring in order to resolve the issues concerning the subpoena. (DN 69, at PageID # 626.)

 On January 5, 2021, the Parties conferred and came to an agreement that Plaintiff would produce

 responsive documents “on a rolling basis” and aim to complete her responses to the subpoena by

 January 19, 2021. (DN 80-4, at PageID # 690.) Plaintiff concedes that in agreeing to produce

 the requested documents she waived Priced Right’s objections to the subpoena. (DN 83, at

 PageID # 716.)

        On January 18, 2021, Plaintiff produced 204 pages of documents in response to the

 subpoena. (DN 80, at PageID # 661.) On January 21, 2021, the Court held a telephonic status

 conference, during which Defendant objected to the sufficiency of Plaintiff’s disclosure. (DN

 73, at PageID # 632.) Plaintiff reported that she had produced every existing document that is

 responsive to the subpoena but agreed to conduct another search of her records for responsive

 materials. (Id.) The Court instructed the Parties to continue working with one another to resolve

 the issue and granted leave for Defendant to proceed to motions practice to enforce the subpoena

 if the Parties were unable to do so. (Id.) Following the conference, the Parties exchanged

 several emails regarding Plaintiff’s compliance with the subpoena, but they were unable to come

 to an agreement. (DN 80, at PageID # 661.)




                                                 2
Case 3:17-cv-00602-RGJ-CHL Document 97 Filed 05/19/21 Page 3 of 5 PageID #: 788




          In its motion, Defendant states that the only disclosures pursuant to its subpoena

 “consisted primarily of Plaintiff’s own tax returns from 2017 to present.” (DN 80, at PageID #

 661.) Defendant argues that “[t]hese materials are not responsive to the subpoena[] which

 seek[s] business records from Plaintiff’s business[].” (Id.) In response, Plaintiff agrees that the

 scope of the subpoena is clear, but states that no additional responsive material exists. (DN 83,

 at PageID # 716.) In reply, Defendant contests Plaintiff’s claim that the business records it seeks

 do not exist. First, Defendant notes that Plaintiff’s December 28, 2020 letter objecting to the

 subpoena does not states that the responsive documents do not exist. (DN 85, at PageID # 738.)

 Defendant further cites to the Kentucky Limited Liability Company Act, which imposes a duty

 on LLC’s to maintain certain records within the scope of those sought by Defendant’s subpoena.

 (Id., at PageID 739.) Defendant argues that if Priced Right, “by and through its manager,

 Melissa Middleton, has failed to maintain statutorily-required business records for an LLC, she

 should be required to explain what happened on the record so that the Court may consider the

 effect on the current proceedings, whether it be after-the-fact spoilation or Respondent’s failure

 to maintain required business records in the first place.” (Id.)

    II.      DISCUSSION

          “The federal courts are often confronted with a party’s complaint that its opponent must

 have documents that it claims not to have.” In re Lorazepam & Clorazepate Antitrust Litig., 219

 F.R.D. 12, 17 (D.D.C.2003). However, “[s]uch an assertion is insufficient to warrant a motion to

 compel.” Averill v. Gleaner Life Ins. Soc., 626 F. Supp. 2d 756, 766 (N.D. Ohio 2009). See

 Anderson v. Dillard’s, Inc., 251 F.R.D. 307, 310 (W.D. Tenn. 2008) (finding that based on party’s

 “representation to the court that documents responsive to this request either do not exist or have

 already been produced to plaintiffs, the motion to compel with respect to this request is denied”).




                                                   3
Case 3:17-cv-00602-RGJ-CHL Document 97 Filed 05/19/21 Page 4 of 5 PageID #: 789




        This situation was recently addressed by the Western District of New York, where the

 plaintiff moved to compel defendants’ production of documents that a third party was obligated to

 keep and maintain. Osucha v. Alden State Bank, No. 17-CV-1026 (LJV), 2020 WL 3055790, at

 *3 (W.D.N.Y. June 9, 2020). The court noted that the defendants had not denied that the

 documents ever existed, and that defendants’ counsel had credibly asserted that she had produced

 everything her clients had given her. Id. Under these circumstances, the Court opined: “That lead

 defense counsel has produced everything given to her, and that the material in the bullet points

 remains unaccounted for, can be true at the same time, and therein lies the difficulty.” Id.

 Acknowledging that it was “having some trouble crafting a remedy,” the Court opted for “[a]n

 incremental approach” wherein it required the defendants to submit a sworn affidavit or declaration

 that stated their position for each piece of undisclosed information as to whether it ever existed,

 what they believe happened to it, what steps were taken to locate it, and how they would go about

 locating it if they “absolutely needed” to. Id.

        The Court finds that a similar approach is appropriate here. The Court will order Plaintiff,

 on behalf of Priced Right, to submit to Defendant an affidavit detailing its position on each

 category of documents requested in the subpoena as set forth below. In doing so, the Court takes

 no position on Defendant’s suggestion of after-the-fact spoilation. Additionally, to the extent that

 Defendant believes that Priced Right should have to answer for any “failure to maintain required

 business records,” the Court makes clear that the purpose of this order is not to police the record

 keeping or accounting practices of a defunct LCC that is not a party to this action. Rather, the

 purpose of this exercise is to inform Defendant as to the status of documents that might shed light

 on Plaintiff’s income during the years relevant to this action so that it can best prioritize its

 discovery efforts.




                                                   4
Case 3:17-cv-00602-RGJ-CHL Document 97 Filed 05/19/21 Page 5 of 5 PageID #: 790




    III.        ORDER


           For the foregoing reasons,

           IT IS HEREBY ORDERED as follows:

    1. Defendant’s motion to compel compliance is DENIED.

    2. On or before June 18, 2021, Plaintiff shall tender to Defendant a sworn affidavit that

           states for each category of documents sought by the subpoena:

                a. What responsive documents she has already produced;

                b. Whether additional responsive documents ever existed; and

                c. What steps were taken to locate the documents.




 May 18, 2021
 cc: Counsel of record




                                                   5
